Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the amendment filed 8/12/2022. Applicant amended claims 1, 9, and 14, added claims 17 – 19, cancelled claim 8; claims 1 – 7, 9 - 19 are pending in this application.

Response to Arguments
	Applicant amended claim 1 to incorporate previously rejected claim 8. During the interview conducted on 8/4/2022, examiner agreed the proposed amendment overcame the cited prior art. Upon further consideration, examiner maintains claim 1 reads on previously cited reference US Patent Application Publication to Anastas (2006/0137744). Examiner apologizes for any inconvenience caused. 
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Information Disclosure Statement
The information disclosure statements filed 4/30/2021, 9/13/2021, 4/25/2022 and 8/19/2022 are acknowledged by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the spigot".  There is insufficient antecedent basis for this limitation in the claim. Examiner for this office action is interpreting claim 18 to depend on claim 5 where spigot is introduced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication to Anastas (2006/0137744).
Regarding claim 1, Anastas discloses metering valve (Fig. 1) having a valve housing (16), wherein an interior space is formed in the valve housing (16), and having a closure element (30) that is movable in a reciprocating manner and that is arranged in said interior space and interacts with a valve seat (12) for opening or closing at least one first through-passage, characterized in that the metering valve has a nozzle (38), wherein the at least one through-passage is formed in the nozzle (38), and the at least one through-passage has a circular cylindrical portion as shown in figure 3. Anastas discloses the nozzle (38) has a diameter d at an inlet-side end of the nozzle and a further diameter D at an outlet opening, where D is greater than d as shown in Fig. 5.
Regarding the limitation “for controlling gaseous medium” it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 7, Anastas discloses the circular cylindrical portion of the at least one through-passage is adjoined by a conical portion as shown in figure 5.
Regarding claim 17, Anastas discloses the circular cylindrical portion extends from the inlet-side end and the conical portion extends from the circular cylindrical portion to the outlet opening, wherein the circular cylindrical portion has the diameter d, and wherein the conical portion has the diameter d at an end adjacent to the circular cylindrical portion and has the further diameter D at the outlet opening as shown in figure 5. 
Claims 1 – 5, 7, 9 – 11, and 18 – 19 as far as they are definite, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Document JP 2006-153218.
Regarding claim 1, the Japanese Patent document discloses a metering valve for controlling a gaseous medium, having a valve housing (16), wherein an interior space is formed in the valve housing (16), and having a closure element (32) that is movable in a reciprocating manner and that is arranged in said interior space and interacts with a valve seat (54) for opening or closing at least one first through-passage, characterized in that the metering valve has a nozzle (18), wherein the at least one through-passage is formed in the nozzle (18), and the at least one through-passage has a circular cylindrical portion (at the throat of element 18), wherein the nozzle has a diameter d at an inlet-side end of the nozzle (18) and a further diameter D at an outlet opening, where D is greater than d.  Examiner is interpreting the chamfer at the end of the nozzle to be D.
Regarding claim 2, the Japanese patent document discloses the nozzle (18) adjoins the valve housing (16) and is fixedly connected thereto.  
Regarding claim 3, the Japanese Patent document discloses that the nozzle (18) is received in the valve housing (16).
Regarding claim 4, the Japanese Patent document discloses that the nozzle (I18) has a longitudinal axis, and the through-passage is formed as a central bore in the nozzle (18).  
Regarding claim 5, the Japanese Patent document discloses that the nozzle (18) comprises a collar (52) and a spigot, wherein the spigot is conical (examiner is interpreting the outer chamfer of the nozzle to meet this limitation).
Regarding claim 7, examiner for this claim only, is interpreting the cylindrical surface immediately upstream of the chamfer to meet this limitation.
Regarding claim 9, the Japanese Patent document discloses that the valve seat (56) is formed at the inlet-side end of the nozzle (18).
Regarding claim 10, the Japanese Patent document discloses that the nozzle (18) has a sealing edge , at which the valve seat (56) is formed as a flat seat as shown in figure 2.
Regarding claim 11, the Japanese Patent document discloses that an elastic sealing element (128) is arranged between the valve seat (56) and the closure element (32).  
Regarding claim 18 and 19 as far as they definite, the spigot (18) is conical over an entire length of the spigot, examiner is interpreting the outer chamfer to the spigot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Document JP 2006-153218.
Regarding claim 6 the Japanese Patent document discloses the invention essentially as claimed as discussed above.
However, the Japanese Patent document does not expressly disclose the claimed height of the through-passage. 
It appears that the device of the Japanese Patent document would operate equally well with the claimed height. Further, applicant discloses the height maybe the claimed range to reduce the pressure loss but Applicant does not disclose the height to diameter ratio of the nozzle for the claimed benefit. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of the Japanese Patent document to have claimed height because it appears the height is an arbitrary design consideration which fails to patentably distinguish over the Japanese Patent document.
Claims 12, 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Document JP 2006-153218 in view of US Patent to Koyama et al. (10,541,432).
The Japanese patent discloses an ejector unit (226) but does not disclose the details of the ejector unit. 
However, Koyama et al. teach a jet pump housing, wherein the jet pump housing comprises the valve housing (28) of the metering valve and a pump housing (12); a mixing tube region (24) and a suction region (118), the through-bore of the housing 12 is conical at least in certain portions, and the nozzle (30) and the valve seat (86) are received in the through-bore and the jet pump unit being configured for controlling a hydrogen feed to a fuel cell.
Therefore a person having ordinary skill in the art would adapt the jet pump teaching of Koyama et al. to the valve disclosed by the Japanese Patent document to have an ejector system that simple to manufacture that can be used in a fuel cell application.
Regarding claim 16, the combination of Japanese Patent document and Koyama et al. disclose the invention essentially as claimed as discussed above.
However, the Japanese Patent document not expressly disclose the claimed height to diameter ratio of the through-passage. 
It appears that the device of Japanese Patent document would operate equally well with the claimed height. Further, applicant discloses the height maybe the claimed range to reduce the pressure loss but Applicant does not disclose the height to diameter ratio of the nozzle for the claimed benefit. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Japanese Patent document to have claimed height because it appears the height without a ratio to the diameter is an arbitrary design consideration which fails to patentably distinguish over the Japanese Patent document in view of Koyama et al.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Document JP 2006-153218 in view of US Patent to Koyama et al. (10,541,432) and in further view of US Patent Application Publication to Meier (2012/0115056).
	Regarding claim 13,the combination of the Japanese Patent document and Koyama et al. do not disclose a feed passage of the metering valve is formed in the pump housing.
	However, Meier also teaching a fuel gas circulation apparatus, teaches a feed passage (21) for a metering valve located in the pump housing (10).
	Therefore, a person having ordinary skill in the art would substitute the inlet passage in the pump housing taught by Meier to the valve disclosed by Japanese Patent document as a simple substitution of one known element for another to obtain predictable results. The valve disclosed by Japanese Patent document modified by the teaching of Meier will function in a similar fashion as the primary reference. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753